The finality of the Office action issued 26 November 2021 has been withdrawn. Accordingly, the amendment after final filed on 24 January 2022 has been entered and the following actions have been taken.
The substitute specification filed 24 January 2022 has been reviewed, found acceptable and has replaced the preceding substitute specification.
This application is in condition for allowance except for the following formal matters:
In the Substitute Specification: 
The disclosure is objected to because of the following informalities found in the substitute specification: Page 6, line 21, it is noted that --and in the specification descriptions are-- should be inserted after “drawings” for an appropriate characterization. Page 8, line 30, note that --as illustrated in FIG. 1-- should be inserted after label “Z-Z” for an appropriate characterization consistent with the labeling in that drawing. Page 19, line 14 and page 20, line 6, note that the respective recitation of “lower attached layers” still appears incomplete, especially as to whether a corresponding reference label should be associated with layer, in a manner similar to reference label “66” being associated with “the upper attached layer” and thus appropriate clarification is needed.  Appropriate correction is required.
In the Drawings: 
The drawings are objected to because in FIG. 10, note that it is unclear whether a particular reference label should be associated with the “lower attached layers” in a manner consistent with reference label “66” being associated with the “upper attached layers” (e.g. see the above corresponding specification objection to page 19, line 14 & page 20, line 6).  

In the Claims: 
In claims 5 and 6, line 2 in each claim, note that the respective recitation of “cavity-separated” should be rewritten as --cavity and separated--, at these instances for idiomatic clarity.
In claim 5, line 2 and in claim 6, lines 2 & 5, note that the respective recitation of the term “cavity” should be rewritten as --central layer--, at these instances for consistency in claim terminology with amended claim 1.
In claim 11, line 13, note that --the-- should be inserted prior to the term “lateral edges” such as avoid a potential antecedent basis issue; lines 16 & 17, note that the recitation of the phrase “wherein providing at least one of the upper layer, the central layer and the lower layer comprises” appears that such a recitation should be deleted as being unnecessary to define the step of “producing and placing a dielectric strip” and thus appropriate clarification is needed..
Claims 1-10; 11-17; 18 are allowable over the prior art of record.
Comments: 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter. 
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee